PER CURIAM.
Premanand V. Wagh appeals the dismissal by the district court1 of his complaint asserting a claim under 42 U.S.C. §§ 1981 and 1983 as being barred by the three-year Arkansas statute of limitations governing liabilities created by statute. Ark.Stat. Ann. § 37-206. We affirm.
Appellant asserts that since his case involves termination of his written employment contract that the five-year Arkansas statute of limitations governing actions on written contracts should control. Ark.Stat. Ann. § 37-209. This argument is without merit. The choice between sections 37-209 and 37-206 for a civil rights action involving termination or non-renewal of an employment contract has been presented to this court on several occasions and each time this court has held that the appropriate statute of limitations is section 37-206. Marshall v. Kirkland, 602 F.2d 1282 (8th Cir. 1979); Martin v. Georgia-Pacific Corp., 568 F.2d 58 (8th Cir. 1977); Clark v. Mann, 562 F.2d 1104 (8th Cir. 1977).
Accordingly, the judgment of the district court is affirmed.

. The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas.